 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. 2:19-CR-006-RSL
10
                            Plaintiff,                           ORDER GRANTING
11
                       v.                                        MOTION TO CONTINUE
12                                                               TRIAL DATE
       AARON LAWS,
13
14                          Defendant.

15          This matter comes before the Court on the defendant’s “Stipulated Motion to Continue
16 Trial Date.” Dkt. #87. Having considered the facts set forth in the motion, and defendant’s
17 knowing and voluntary waiver, the Court finds as follows:
18
            1.     The Court adopts the facts set forth in the motion; specifically, that defense
19
     counsel needs additional time to effectively prepare for trial. The Court accordingly finds that a
20
     failure to grant a continuance would deny counsel, and any potential future counsel, the
21
     reasonable time necessary for effective preparation, taking into account the exercise of due
22
23 diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
24        2.     The Court finds that a failure to grant a continuance would likely result in a
25 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
26
27
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 1
 1
             3.      The Court finds that the additional time requested between February 24, 2020, and
 2
     the proposed trial date of June 1, 2020 is a reasonable period of delay, as counsel needs
 3
     additional time to prepare for trial. The Court finds that this additional time is necessary to
 4
     provide counsel reasonable time to prepare for trial, considering all the facts set forth above.
 5
             4.      The Court further finds that this continuance would serve the ends of justice, and
 6
 7 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 8 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
 9           5.      Defendant has signed a waiver indicating that he has been advised of his right to a
10 speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
11 that right and consented to the continuation of his trial to a date up to and including July 31,
12 2020, Dkt. #87-2, which will permit trial to start on June 1, 2020, per the parties’ request.
13
             IT IS HEREBY ORDERED that the trial date be continued from February 24, 2020 to
14
     June 1, 2020.
15
             IT IS FURTHER ORDERED that the pretrial motions deadline be continued to April 20,
16
     2020.
17
             IT IS FURTHER ORDERED that the period of time from the current trial date of
18
     February 24, 2020, up to and including July 31, 2020, shall be excludable time pursuant to 18
19
     U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this motion
20
     is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
21
     (h)(7)(B).
22
23
             DATED this 16th day of January, 2020.
24
25
26                                                      A
                                                        Robert S. Lasnik
27                                                      United States District Judge
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 2
